Citation Nr: 0810949	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-42 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from May 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran testified before the 
undersigned at a hearing held at the RO in February 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his depression began in service, as 
evidenced by his discharge for "apathy."  His DD Form 214 
reveals that he was discharged for reason of "Unsuitability 
Apathy Defective Attitude or Inability to Expend Effort 
Constructively."  His service personnel records are not on 
file.

The service medical records show that the veteran was given a 
mental status examination, presumably in connection with his 
discharge for the reason stated on his DD Form 214.  The 
examination report appears to be a carbon copy of the 
original, and when read in light of an obvious carbon defect, 
indicates that no significant mental illness was present.  
The report of his service separation examination records his 
denial of any current depression, excessive worry, or nervous 
trouble.

VA treatment records for 1999 to 2004 document treatment for 
depression and possible obsessive-compulsive disorder, with 
endorsement of psychotic symptoms.  The veteran reported that 
everyone had been out to get him in service and thereafter, 
and that he regretted not sticking up for himself in service 
when he was mistreated or ignored.  He reported that he was 
discharged for "apathy" because he was not energetic 
enough, and that he was counseled in service for apathy.  He 
reported that he experienced a previous episode of increased 
depression from 1990 to 1996.  The records show treatment for 
neurotic excoriations.

At his February 2008 hearing, the veteran testified that 
noncommissioned officers in service harassed him by assigning 
him unfavorable duties.  He explained that he developed a bad 
attitude from this treatment, and received three nonjudicial 
punishments which resulted in a significant reduction in 
rank.  The veteran testified that he started receiving 
treatment for his psychiatric problems in 2001, and prior to 
this treatment would manifest depression in the form of 
picking at his sores.  The veteran testified that a counselor 
told him that the apathy for which he was discharged was a 
form of depression.

The record shows that the veteran has not been scheduled for 
a VA examination in connection with his claim.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in 
disability compensation claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

Here, the veteran has been diagnosed as having psychiatric 
disability, has testified as to certain events in service 
which led to depression, and reports that his depressive 
symptoms have continued since service.  Given the above, the 
Board finds that a VA examination is necessary in this case.

The Board notes that the RO conducted an electronic search of 
the veteran's prior visits to VA medical facilities, which 
revealed that he had received treatment at VA's Pacific 
Islands Health Care System (in Hawaii) and Central California 
Health Care System in 1998, and at VA medical facilities in 
Montana and Oregon in 1999.  The search results did not 
suggest that the treatment involved psychiatric complaints or 
problems, and the veteran has not alleged that treatment 
records from the above sources would be relevant to his 
claim.  Nor has he actually ever advised VA that he was 
treated at the facilities.  Nevertheless, if the veteran does 
believe that records from the above sources are relevant, he 
should so notify VA, preferably before the case is 
recertified to the Board. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
medical records from the VA Puget Sound 
Health Care System (American Lake 
Division) for October 2004 to the 
present. 

2.  The RO should contact the appropriate 
agency to obtain the veteran's service 
personnel records.

3.  The RO should contact the veteran and 
invite him to obtain a statement as to 
the etiology of his psychiatric disorder 
from the counselor he testified had 
linked his depression to apathy in 
service.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the veteran's psychiatric 
disability.  All indicated studies should 
be conducted.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's psychiatric disability 
is etiologically related to service or 
was manifest within one year of his 
discharge therefrom.  The veteran's 
claims file must be made available to the 
examiner for review.  

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


